UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For Quarter ended June 30 , 2015 Commission File Number 1-35746 Bryn Mawr Bank Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2434506 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification No.) 801 Lancaster Avenue, Bryn Mawr, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610)525-1700 Not Applicable Former name, former address and fiscal year, if changed since last report. Indicate by checkmark whether the registrant (1)has filed all reports to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
